Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Danilo Aldublin-Robleto appeals the district court’s order denying relief on his action brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2012). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Aldublin-Robleto v. FCC II Butner, No. 5:15-ct-03026-FL, 2015 WL 4459493 (E.D.N.C. July 21, 2015). We deny Aldublin-Robleto’s motion for entry of final judgment and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.